DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11, and thus claims 3, 4, 12 and 13 by way of dependence, recites “filter[ing] out, based on the feature data… to obtain… the feature data.” This language is contradictory as it implies data is filtered before it is obtained. The obtain should be select. This also applies to claims 4 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis et al. (“Dupuis”) (European Patent Application Publication No. 2903182) in view of Prause (US Patent Application Publication No. 2015/0010306).
Regarding claim 1, Dupuis discloses a method for obtaining optical distribution network (ODN) logical topology information, comprising: a plurality of first optical network units (ONUs) that are each connected to a first passive optical network (PON) port and whose optical path changes (fig. 1 and paragraph 0041, where impairments and faults read on path changes) and obtaining feature data of the first ONU in a first time window, wherein the feature data indicates data of a feature of the first ONU (paragraph 0039, where the ONT measuring power is inherent in a time window, and where receive optical power and/or an alarm event is feature data); obtaining, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU indicates a change of the feature data (paragraph 0041, where a measured drop in received power reads on the feature vector); and performing cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicating that the first ONUs in the group are connected to a same non-level-1 optical splitter (figs. 1 and 3 and paragraphs 0043-0046 and 0049-0052, where diagnosing specific splitters of the cascaded splitters, based on the ONUs behind them, reads on obtaining topology information by identifying groups of ONUs that are connected to a same non-level-1 optical splitter).
Note: the phrase “each… optical path changes” is not defined in the claims or the specification. The broadest reasonable interpretation in light of the specification is that each ONU is subject to changes in its optical path conditions (aging, signal loss/degradation, etc.) as there is no disclosure of, or implication for, physical path switching or physical rearrangement of every ONU path, and the disclosed PON network is fully passive with fixed positions between OLT and ONUs (drawings figs. 1 and 7).
Dupuis does not disclose obtaining identification information of each first ONU. However, Dupuis discloses supporting ITU-T G.984 (paragraph 0039). Prause discloses a conventional ITU-T G.984 defined upstream frame including ONU identification (fig. 3 and paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an upstream frame format like that of Prause for the ONUs of Dupuis for interoperability and since the ID allows the OLT to identify the appropriate ONU source of the communication.
Regarding claim 2, the combination of Dupuis and Prause discloses the method according to claim 1, wherein the obtaining of identification information and feature data of each first ONU that is connected to the first PON port and whose optical path changes comprises: obtaining identification information and feature data of each ONU connected to the first PON port (Prause: fig. 3 and paragraph 0027 as applicable for the combination); and filtering out, based on the feature data, any ONU that is connected to the first PON port and whose optical path does not change, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes (Dupuis: paragraphs 0044-0045 and 0049-0050, where the above-threshold power values are considered “good,” and thus non-considered, i.e. filtered out of, the “change”, i.e. loss/degradation, group).
Regarding claim 5, the combination of Dupuis and Prause discloses the method according to claim 1, wherein the obtaining, based on the feature data of each first ONU, a feature vector corresponding to the first ONU comprises: for each first ONU, extracting a required feature from the feature data of the first ONU, to form the feature vector corresponding to the first ONU (paragraph 0041, where a measured drop in received power reads on the feature vector; this measurement extracts a power difference from the power data).
Regarding claim 9, the combination of Dupuis and Prause discloses the method according to claim 1, further comprising: gather topology information corresponding to the first PON port (Dupuis: fig. 3 and paragraph 0043, where the subsets of RxPower values, i.e. elements 31-33, are identified; the RxPower value subsets reflect the different insertion losses caused by topology that has cascaded splitters, paragraph 0049). The combination does not expressly include generating a corresponding ODN logical topology diagram based on the obtained topology information and generating for display an interface presenting the ODN logical topology diagram. However, generating and displaying diagrams based on identified data is a generic computer function. Implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and display a diagram of the identified subsets of RxPower values, since displaying identified data is a generic computer function.
Regarding claim 10, Dupuis discloses an apparatus for obtaining ODN logical topology information, wherein the apparatus comprises a non-transitory memory storing instructions, and at least one processor coupled to the non-transitory memory, wherein the instructions, when executed by the at least one processor (paragraphs 0030-0032), cause the apparatus to: communicate with each of a first plurality of optical network units (ONUs) that are connected to a first passive optical network (PON) port and whose optical path changes (fig. 1 and paragraph 0041, where impairments and faults read on path changes) and obtaining feature data of the first ONU in a first time window, wherein the feature data indicates data of a feature of the first ONU (paragraph 0039, where the ONT measuring power is inherent in a time window, and where receive optical power and/or an alarm event is feature data); obtain, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU comprises a feature of the first ONU that indicates a change of the receive optical power in the first time window, and/or the alarm generation time and the alarm type of the first ONU (paragraph 0041, where a measured drop in received power reads on the feature vector); and perform cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicates that the first ONUs in the group are connected to a same non-level-1 optical splitter (figs. 1 and 3 and paragraphs 0043-0046 and 0049-0052, where diagnosing specific splitters of the cascaded splitters, based on the ONUs behind them, reads on obtaining topology information by identifying groups of ONUs that are connected to a same non-level-1 optical splitter).
Note: the phrase “each… optical path changes” is not defined in the claims or the specification. The broadest reasonable interpretation in light of the specification is that each ONU is subject to changes in its optical path conditions (aging, signal loss/degradation, etc.) as there is no disclosure of, or implication for, physical path switching or physical rearrangement of every ONU path, and the disclosed PON network is fully passive with fixed positions between OLT and ONUs (drawings figs. 1 and 7).
Dupuis does not disclose obtaining identification information of each first ONU. However, Dupuis discloses supporting ITU-T G.984 (paragraph 0039). Prause discloses a conventional ITU-T G.984 defined upstream frame including ONU identification (fig. 3 and paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an upstream frame format like that of Prause for the ONUs of Dupuis for interoperability and since the ID allows the OLT to identify the appropriate ONU source of the communication.
Regarding claim 11, the combination of Dupuis and Prause discloses the apparatus according to claim 10, wherein the instructions, when executed by the at least processor, further cause the apparatus to: obtain identification information and feature data of each ONU connected to the first PON port (Prause: fig. 3 and paragraph 0027 as applicable for the combination); and filter out, based on the feature data, any ONU that is connected to the first PON port and whose optical path does not change, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes (Dupuis: paragraphs 0044-0045 and 0049-0050, where the above-threshold power values are considered “good,” and thus non-considered, i.e. filtered out of, the “change”, i.e. loss/degradation, group).
Regarding claim 14, the combination of Dupuis and Prause discloses the apparatus according to claim 10, wherein the instructions, when executed by the at least one processor, further cause the apparatus to: for each first ONU, extract a required feature from the feature data of the first ONU, to form the feature vector corresponding to the first ONU (paragraph 0041, where a measured drop in received power reads on the feature vector; this measurement extracts a power difference from the power data).
Regarding claim 19, the combination of Dupuis and Prause discloses the apparatus according to claim 10, wherein the instructions, when executed by the at least one processor, further cause the apparatus to: gather topology information corresponding to the first PON port (Dupuis: fig. 3 and paragraph 0043, where the subsets of RxPower values, i.e. elements 31-33, are identified; the RxPower value subsets reflect the different insertion losses caused by topology that has cascaded splitters, paragraph 0049). The combination does not expressly include the apparatus further generating a corresponding ODN logical topology diagram based on the topology information or a display configured to display the ODN logical topology diagram. However, generating and displaying diagrams based on identified data is a generic computer function. Implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and display a diagram of the identified subsets of RxPower values, since displaying identified data is a generic computer function.
Regarding claim 20, Dupuis discloses a computer readable storage medium storing a computer program that when executed by a computer, cause the computer to perform functions (paragraphs 0030-0032) comprising: a plurality of first optical network units (ONUs) that are each connected to a first passive optical network (PON) port and whose optical path changes (fig. 1 and paragraph 0041, where impairments and faults read on path changes) and obtaining feature data of the first ONU in a first time window, wherein the feature data indicates data of a feature of the first ONU (paragraph 0039, where the ONT measuring power is inherent in a time window, and where receive optical power and/or an alarm event is feature data); obtaining, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU comprises a feature of the first ONU that indicates a change of the receive optical power in the first time window, and/or the alarm generation time and the alarm type of the first ONU (paragraph 0041, where a measured drop in received power reads on the feature vector); and performing cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicates that the first ONUs in the group are connected to a same non-level-1 optical splitter (figs. 1 and 3 and paragraphs 0043-0046 and 0049-0052, where diagnosing specific splitters of the cascaded splitters, based on the ONUs behind them, reads on obtaining topology information by identifying groups of ONUs that are connected to a same non-level-1 optical splitter).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11405103. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by or obvious in view of the patented claims.
Present Claims
Patented Claims
1. A method for obtaining optical distribution network (ODN) logical topology information, comprising: 

obtaining identification information of each first optical network unit (ONU) that is connected to a first passive optical network (PON) port and whose optical path changes and feature data of the first ONU in a first time window, wherein the feature data indicates data of a feature of a first ONU; 



obtaining, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU indicates a change of the feature data; and 




performing cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicating that the first ONUs in the group are connected to a same non-level-1 optical splitter.
2. A method for obtaining optical distribution network (ODN) logical topology information, comprising: 

obtaining identification information of each first optical network unit (ONU) that is connected to a first passive optical network (PON) port and whose optical path changes has changed and feature data of the first ONU in a first time window, wherein the feature data comprises receive optical power and/or an alarm event, and the alarm event comprises an alarm generation time and an alarm type; 
obtaining, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU comprises a feature of the first ONU indicating a change of the receive optical power in the first time window, and/or the alarm generation time and the alarm type of the first ONU, 

and performing cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprised identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicating that the first ONUs in the group are connected to a same non-level-1 optical splitter, 
wherein the obtaining of identification information and feature data of each first ONU that is connected to the first PON port and whose optical path has changed comprises: obtaining identification information and feature data of each ONU connected to the first PON port; and filtering out, based on the feature data, any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed, wherein the filtering out, based on the feature data, an any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed comprises: comparing a difference between a maximum value and a minimum value of receive optical power of each ONU in the first time window with a preset threshold, and filtering out any ONU whose difference between a maximum value and a minimum value of its receive optical power is less than the threshold, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed; and/or filtering out, based on the alarm generation time and the alarm type of each ONU in the first time window, any ONU whose alarm type does not comprise a preset alarm type, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed.
2.  The method according to claim 1, wherein the obtaining of identification information and feature data of each first ONU that is connected to the first PON port and whose optical path changes comprises: 



obtaining identification information and feature data of each ONU connected to the first PON port; 

and filtering out, based on the feature data, any ONU that is connected to the first PON port and whose optical path does not change, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes.
[from claim 2… 
wherein the obtaining of identification information and feature data of each first ONU that is connected to the first PON port and whose optical path has changed comprises: 

obtaining identification information and feature data of each ONU connected to the first PON port; 

and filtering out, based on the feature data, any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed…]


Regarding present claim 3, patented claim 2 does not recite that the feature data of each first ONU further comprises a distance measuring result. However, patented claim 1 recite this (“…wherein the feature data of each first ONU further comprises a distance measuring result.”) and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite this limitation for the patented claim 2, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 1.
4. The method according to claim 2, wherein the feature data comprises an alarm event, and the alarm event comprises an alarm generation time and an alarm type, 

and the filtering out, based on the feature data, any ONU that is connected to the first PON port and whose optical path does not change, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes comprises: comparing a difference between a maximum value and a minimum value of receive optical power of an ONU in the first time window with a preset threshold, and filtering out any ONU whose difference between a maximum value and a minimum value of its receive optical power is less than the threshold, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes; and/or filtering out, based on the alarm generation time and the alarm type of each ONU in the first time window, any ONU whose alarm type does not comprise a preset alarm type, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes.
[from claim 2… wherein the feature data comprises receive optical power and/or an alarm event, and the alarm event comprises an alarm generation time and an alarm type…

…the filtering out, based on the feature data, an any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed comprises: comparing a difference between a maximum value and a minimum value of receive optical power of each ONU in the first time window with a preset threshold, and filtering out any ONU whose difference between a maximum value and a minimum value of its receive optical power is less than the threshold, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed; and/or filtering out, based on the alarm generation time and the alarm type of each ONU in the first time window, any ONU whose alarm type does not comprise a preset alarm type, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed.]
5. The method according to claim 1, wherein the obtaining, based on the feature data of each first ONU, a feature vector corresponding to the first ONU comprises: for each first ONU, extracting a required feature from the feature data of the first ONU, to form the feature vector corresponding to the first ONU.
3. The method according to claim 2, wherein the obtaining, based on the feature data of each first ONU, a feature vector corresponding to the first ONU comprises: for each first ONU, extracting a required feature from the feature data of the first ONU, to form the feature vector corresponding to the first ONU.

Regarding present claim 6, patented claim 2 does not recite the same limitations. However, patented claim 4 does and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite these limitations for the patented claim 2, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 4.
Regarding present claim 7, patented claim 2 does not recite the same limitations. However, patented claim 5 does and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite these limitations for the patented claim 2, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 5.
Regarding present claim 8, patented claim 2 does not recite the same limitations. However, patented claim 6 does and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite these limitations for the patented claim 2, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 6.
9. The method according to claim 1, further comprising: generating a corresponding ODN logical topology diagram based on the obtained topology information corresponding to the first PON port; and generating for display an interface presenting the ODN logical topology diagram.
7. The method according to claim 2, further comprising: generating a corresponding ODN logical topology diagram based on the obtained topology information corresponding to the first PON port; and generating for display an interface presenting the ODN logical topology diagram.
10. An apparatus for obtaining ODN logical topology information, wherein the apparatus comprises: a non-transitory memory storing instructions; and at least one processor coupled to the non-transitory memory, wherein the instructions, when executed by the at least one processor, cause the apparatus to: 

obtain identification information of each first optical network unit (ONU) that is connected to a first passive optical network (PON) port and whose optical path changes and feature data of the first ONU in a first time window, wherein the feature data indicates data of a feature of a first ONU; 




obtain, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU indicates a change of the feature data; 





and perform cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicates that the first ONUs in the group are connected to a same non-level-1 optical splitter.
9. An apparatus for obtaining ODN logical topology information, wherein the apparatus comprises: a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory, wherein the instructions, when executed by the processor, cause the apparatus to; 

obtain identification information of each first optical network unit (ONU) that is connected to a passive optical network (PON) port and whose optical path has changed and feature data of the first ONU in a first time window, wherein the feature data comprises receive optical power and/or an alarm event, and the alarm event comprises an alarm generation time and an alarm type; 

obtain, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU comprises a feature of the first ONU that indicates a change of the receive optical power in the first time window, and/or the alarm generation time and the alarm type of the first ONU, 

and perform cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicates that the first ONUs in the group are connected to a same non-level-1 optical splitter, wherein the instructions, when executed by the processor, further cause the apparatus to: obtain identification information and feature data of each ONU connected to the first PON port, and filter out, based on the feature data, any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed, wherein the instructions, when executed by the processor, further cause the apparatus to: compare a difference between a maximum value and a minimum value of receive optical power of each ONU in the first time window with a preset threshold, and filter out any ONU whose difference between a maximum value and a minimum value of its receive optical power is less than the threshold, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed; and/or filter out, based on the alarm generation time and the alarm type of each ONU in the first time window, any ONU whose alarm type does not comprise a preset alarm type, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed.
11. The apparatus according to claim 10, wherein the instructions, when executed by the processor, further cause the apparatus to: 

obtain identification information and feature data of each ONU connected to the first PON port; and filter out, based on the feature data, any ONU that is connected to the first PON port and whose optical path does not change, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes.
[from claim 9…  wherein the instructions, when executed by the processor, further cause the apparatus to: 


obtain identification information and feature data of each ONU connected to the first PON port, and filter out, based on the feature data, any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed…]


Regarding present claim 12, patented claim 9 does not recite that the feature data of each first ONU further comprises a distance measuring result. However, patented claim 8 recite this (“…wherein the feature data of each first ONU further comprises a distance measuring result.”) and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite this limitation for the patented claim 9, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 8.
13. The apparatus according to claim 11, wherein the feature data comprises an alarm event, and the alarm event comprises an alarm generation time and an alarm type, 


the instructions, when executed by the at least one processor, further cause the apparatus to: compare a difference between a maximum value and a minimum value of receive optical power of an ONU in the first time window with a preset threshold, and filter out any ONU whose difference between a maximum value and a minimum value of its receive optical power is less than the threshold, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes; and/or filter out, based on the alarm generation time and the alarm type of each ONU in the first time window, any ONU whose alarm type does not comprise a preset alarm type, to obtain the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path changes.
[from claim 9… wherein the feature data comprises receive optical power and/or an alarm event, and the alarm event comprises an alarm generation time and an alarm type..

… the instructions, when executed by the processor, further cause the apparatus to: compare a difference between a maximum value and a minimum value of receive optical power of each ONU in the first time window with a preset threshold, and filter out any ONU whose difference between a maximum value and a minimum value of its receive optical power is less than the threshold, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed; and/or filter out, based on the alarm generation time and the alarm type of each ONU in the first time window, any ONU whose alarm type does not comprise a preset alarm type, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed.
14. The apparatus according to claim 10, wherein the instructions, when executed by the at least one processor, further cause the apparatus to: for each first ONU, extract a required feature from the feature data of the first ONU, to form the feature vector corresponding to the first ONU.
10. The apparatus according to claim 9, wherein the instructions, when executed by the processor, further cause the apparatus to: for each first ONU, extract a required feature from the feature data of the first ONU, to form the feature vector corresponding to the first ONU.


Regarding present claim 15, patented claim 9 does not recite the same limitations. However, patented claim 11 does and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite these limitations for the patented claim 9, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 11.
Regarding present claim 16, patented claim 9 does not recite the same limitations. However, patented claim 12 does and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite these limitations for the patented claim 9, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 12.
Regarding present claim 17, patented claim 9 does not recite the same limitations. However, patented claim 13 does and is directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite these limitations for the patented claim 9, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claim 13.
Regarding present claim 18, patented claim 9 does not recite the same limitations. However, patented claims 13/14 do and are directed to the same inventive subject matter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recite these limitations for the patented claim 9, since it is a feature of a variation on claiming the same inventive subject matter, as recited in patented claims 13/14.
19. The apparatus according to claim 10, wherein the instructions, when executed by the processor, further cause the apparatus to: generate a corresponding ODN logical topology diagram based on the topology information corresponding to the first PON port; and the apparatus further comprises a display configured to display the ODN logical topology diagram.
15. The apparatus according to claim 9, wherein the instructions, when executed by the processor, further cause the apparatus to: generate a corresponding ODN logical topology diagram based on the topology information corresponding to the first PON port; and the apparatus further comprises a display configured to display the ODN logical topology diagram.
20. A computer readable storage medium storing a computer program that when executed by a computer, cause the computer to perform functions comprising:

obtaining identification information of each first optical network unit (ONU) that is connected to a first passive optical network (PON) port and whose optical path changes and feature data of the first ONU in a first time window, wherein the feature data data of a feature of a first ONU; 




obtaining, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU a change of the feature data; and 





performing cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicates that the first ONUs in the group are connected to a same non-level-1 optical splitter.
16. A computer readable storage medium storing a computer program that when executed by a computer, cause the computer to perform functions comprising: 

obtaining identification information of each first optical network unit (ONU) that is connected to a first passive optical network (PON) port and whose optical path has changed and feature data of the first ONU in a first time window, wherein the feature data comprises receive optical power and/or an alarm event, and the alarm event comprises an alarm generation time and an alarm type; 

obtaining, based on the obtained feature data of each first ONU, a feature vector corresponding to the first ONU, wherein the feature vector corresponding to the first ONU comprises a feature of the first ONU that indicates a change of the receive optical power in the first time window, and/or the alarm generation time and the alarm type of the first ONU; and 

performing cluster analysis on the obtained feature vector corresponding to each first ONU, to obtain topology information corresponding to the first PON port, wherein the topology information comprises identification information of at least one group of first ONUs, and identification information of each group of first ONUs indicates that the first ONUs in the group are connected to a same non-level-1 optical splitter, wherein the obtaining of identification information and feature data of each first ONU that is connected to the first PON port and whose optical path has changed comprises: obtaining identification and feature data of each ONU connected to the first PON port; and filtering out, based on the feature data, any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed, wherein the filtering out, based on the feature data, an any ONU that is connected to the first PON port and whose optical path has not changed, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed comprises: comparing a difference between a maximum value and a minimum value of receive optical power of each ONU in the first time window with a preset threshold, and filtering out any ONU whose difference between a maximum value and a minimum value of its receive optical power is less that the threshold, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed; and/or filtering out, based on the alarm generation time and the alarm type of each ONU in the first time window, and ONU whose alarm type does not comprise a preset alarm type, to select the identification information and the feature data of each first ONU that is connected to the first PON port and whose optical path has changed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2008/0292312 – determining attenuation between nodes in a PON using transmitted and received power levels.
US Patent Application Publication No. 2015/0030328 – determining PON topology including plural levels of splitters, using transmitted and received power levels and round trip travel times.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636